Citation Nr: 1604903	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On his May 2014 substantive appeal, the Veteran requested a videoconference Board hearing, which was scheduled for January 2016.  The Veteran, however, failed to appear, and good cause for such is not shown in the record and the Veteran has not otherwise alleged such.  Therefore, this matter is ready for further appellate review.

With regard to the Veteran's acquired psychiatric disorder claim, the Board notes that although this was filed by the Veteran as a claim for "PTSD," the Board has recharacterized the claim more broadly as more generally for an acquired psychiatric disorder, to include PTSD, in light of the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from August 1951 to May 1953.  He claims that he has bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include PTSD, due to his active service, including service in combat in Korea.

As an initial matter, the Veteran's VA treatment records reflect that he has been diagnosed with bilateral hearing loss, and that a PTSD screen was positive.  A history of depression and bipolar disorder are also noted.  See CAPRI records on Virtual VA, August 2010 and June 2013.

The Veteran reports that he served in the Army as a combat engineer in the 578th Engineer Combat Battalion, 40th Division, and that he went to Korea in January 1952 and served on the front lines.  See Statement in support of claim, July 2013; Stressor statement, July 1953;  NA Form 13075, July 2013.  He further asserts in his July 2013 PTSD stressor statement that he witnessed friends being "blown up," that he saw dead soldiers and dead Koreans, and that he was in fear for his life there.  

The Board adds that the certificate of service from NPRC reflects his last grade achieved was that of corporal.

Regarding the hearing loss and tinnitus claims, the Board acknowledges that under 38 U.S.C.A. § 1154, lay evidence may generally be accepted as sufficient to prove in-service incurrence of an injury (such as due to acoustic trauma) in the case of veterans who served in combat.

Regarding the PTSD claim, the Board acknowledges that 38 C.F.R. § 3.304(f)(2) provides that "if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

In addition, 38 C.F.R. § 3.304(f)(3) provides that if a claimed PTSD stressor is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  "'Fear and hostile military or terrorist activity' means that a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from . . . incoming artillery, rocket, or mortar fire, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3) (2015).

Regrettably, however, the Veteran's service treatment records and personnel records have been found to be fire-related.  Thus, the only record of the Veteran's service is a certificate from the National Personnel Records Center (NPRC) reflecting the Veteran's dates of active service in the Army, and his service number.

In that regard, while the Board acknowledges that the RO made a request to NPRC for the Veteran's service records (via PIES), and that the Veteran was asked to complete an NA Form 13055, no further efforts were made by the RO to confirm that the Veteran served in combat or at least that he served with the 578th Engineer Combat Battalion (whose history may presumably be obtained).  Therefore, the Board finds that this matter should be remanded so that further administrative efforts may be exhausted to attempt to corroborate combat service in Korea, such as by confirming that he served with the 578th Engineer Combat Battalion, and confirming that unit's history in Korea.  To that end, the Veteran should be asked to provide any evidence he may have that he served with the 578th Engineer Combat Battalion, and that he had combat service.

As noted above, the Veteran has been diagnosed with bilateral hearing loss.  He has not, however, been provided with a VA examination.  After the above development for verification of the Veteran's reported service in Korea has been completed, the Veteran should be afforded a VA audiological examination to address whether his diagnosed bilateral sensorineural hearing loss and his alleged tinnitus are related to his service, including reported combat service in Korea.  

Likewise, the Veteran has not been provided with a VA examination relating to his claimed psychiatric disorder, including PTSD.  In light of the positive PTSD screen shown in recent VA treatment records, as well as the Veteran's reported stressors involving engaging in combat, and having been in fear for his life in Korea (including witnessing fellow soldiers being blown up, and witnessing dead soldiers and dead Koreans), the Board finds that the Veteran should be afforded a VA examination to address whether the Veteran has an acquired psychiatric disorder, including but not limited to PTSD, and to address whether each diagnosed psychiatric disorder is related to the Veteran's active service, including his reported combat service, and his reported fear of hostile military activity (fear for his life).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize the release of non-VA records pertaining to assessment and treatment of his hearing loss and other claimed disabilities after discharge from service, to include records from Beltone.  See January 2014 notice of disagreement (Veteran reports that he needed hearing aids immediately after returning from service in Korea); November 2010 VA audiology consult (indicating that the Veteran purchased a left ear hearing aid from Beltone six months prior). 

Also, ask the Veteran to submit copies of any service records in his possession showing that he served with the 578th Engineer Battalion and/or that he had combat service.

2.  Also, attempt to verify from all appropriate sources that the Veteran served with the 578th Engineer Battalion, 40th Division (for example, by contacting the service department, obtaining morning reports, or from yearbooks or operational reports or any other possible source).

Also, regardless, verify whether the 578th Engineer Battalion, 40th Division, served in combat in Korea between 1952 and 1953.

3.  After the above development has been completed, schedule the Veteran for an audiological examination to determine whether his diagnosed sensorineural hearing loss, and his alleged tinnitus, are related to his active service, including his reported combat service.  The examiner must review the claims file, including a copy of this remand, and must indicate that review was completed in the report.

The examiner should provide an opinion as to whether the Veteran's bilateral hearing loss and reported tinnitus "at least as likely as not" (50 percent probability or greater) began in or are related to service, including reported noise exposure in service.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After the development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA examination by an appropriate VA psychologist or psychiatrist to determine the nature and etiology of his psychiatric disabilities, including but not limited to PTSD.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review was completed in the report.

For each psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is "at least as likely as not" (50 percent or greater probability) that it is related to the Veteran's active service.  

If depression and a bipolar disorder are not diagnosed on examination, please ask the VA examiner to address the fact that a history of diagnosed depression and bipolar disorder are shown in recent VA treatment records (e.g., June 2013).

With regard to the Veteran's claimed PTSD, please ask the VA examiner to address whether the Veteran has PTSD that is at least as likely as not related to a verified or corroborated in-service stressor or his reported stressor involving fear of hostile military activity in Korea and whether this particular claimed stressor is adequate to support a diagnosis of PTSD.

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

